Appeal Dismissed and Memorandum Opinion filed November 17, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00257-CV

                          HUGH FORREST, Appellant
                                        V.
      TECHNICAL AND GENERAL GUARANTY CO., S.A., Appellee

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-10725

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed October 1, 2013. On June 4, 2014,
this court abated the appeal because appellee petitioned for voluntary bankruptcy
in the First Court of Geneva, Switzerland. See Tex. R. App. P. 8.2. Since the
abatement, neither party has sought reinstatement or otherwise advised this court
of the status of the bankruptcy proceeding.

      Therefore, on October 15, 2015, this court issued an order stating that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal within twenty days of the date of the order, this appeal would be dismissed
for want of prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                 PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.




                                        2